PER CURIAM.
This is a petition for writ of common law certiorari addressed to the trial court’s order which denied the defendant’s motion to disqualify the plaintiff’s attorney, Calvin Brown, and his law firm, Collins, Brown, Caldwell & Carter. We have jurisdiction to consider the petition pursuant to Article V, Section 4(b)(3), Florida Constitution. The trial court refused to rule on the merits of the motion. We hold that the refusal to consider the merits of that motion is a departure from the essential requirements of the law. Pantori, Inc. v. Stephenson, 384 So.2d 1357 (Fla. 5th DCA 1980).
Accordingly, certiorari is granted, the order quashed and the cause remanded for further proceedings consistent with this opinion.
LETTS, HURLEY and WALDEN, JJ., concur.